UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Commission file number 000-53162 ICONIC BRANDS, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 1174 Route 109 Lindenhurst, New York 11757 (Address of principal executive offices, including zip code.) (631) 991-3174 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 42,310,301 as of November 12, ICONIC BRANDS INC. FORM 10-Q September 30, 2009 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T. Controls and Procedures 22 PART II— OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES Part IFinancial Information Iconic Brands, Inc. and Subsidiary Consolidated Balance Sheets September 30, December 31, 2009 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $ 75,875 $ 10,970 Accounts receivable, net of allowance for doubtful accounts of $ 35,000 and $ 35,000, respectively 100,967 484,164 Inventories 505,423 738,507 Prepaid expenses and other current assets 410,583 595,769 Total current assets 1,092,848 1,829,410 Property, plant and equipment, net 9,906 6,294 Restricted cash and cash equivalents 75,000 100,000 Total assets $ 1,177,754 $ 1,935,704 Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Current portion of debt $ 495,000 $ 4,422,393 Accounts payable 1,364,326 1,481,916 Accrued expenses and other current liabilities 1,338,698 938,494 Total current liabilities 3,198,024 6,842,803 Long term debt 1,806,409 2,292,380 Total liabilities 5,004,433 9,135,183 Stockholders' equity (deficiency): Preferred stock, $.00001 par value; authorized 100,000,000 shares: Series A, designated 1 share, issued and outstanding 1 and 0 shares, respectively 1 - Series B, $2.00 per share stated value; designated 1,000,000 shares, issued and outstanding 916,603 and 0 shares, respectively 1,833,206 - Common stock, $.00001 par value; authorized 100,000,000 shares, issued and outstanding 43,810,411 and 24,909 shares, respectively 438 - Additional paid-in capital 7,055,902 1,278,656 Retained earnings (deficit) (12,716,226 ) (8,478,135 ) Total stockholders' equity (deficiency) (3,826,679 ) (7,199,479 ) Total liabilities and stockholders' equity (deficiency) $ 1,177,754 $ 1,935,704 See notes to consolidated financial statements. -3- Iconic Brands, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) Nine Months Ended Three Months Ended September 30, September 30, 2009 2008 2009 2008 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales $ 497,549 $ 1,058,363 $ 161,379 $ 252,322 Cost of goods sold 327,947 817,694 99,576 167,725 Gross profit 169,602 240,669 61,803 84,597 Selling, general and administrative expenses: Selling, marketing and promotion 231,103 350,619 107,308 110,595 Administrative compensation and benefits 841,228 1,120,691 234,730 552,055 Stock-based compensation issued in connection with merger 2,063,411 - - - Professional fees 389,418 296,278 100,900 108,729 Occupancy and warehousing 133,927 200,331 32,719 61,148 Travel and entertainment 90,707 216,195 54,470 25,051 Office 31,677 33,210 11,901 (30,398 ) Licenses and permits 2,873 36,484 1,203 4,694 Other 33,179 21,283 9,959 6,219 Total 3,817,523 2,275,091 553,190 838,093 Income (loss) from operations (3,647,921 ) (2,034,422 ) (491,387 ) (753,496 ) Interest expense (590,170 ) (751,825 ) (17,962 ) (167,574 ) Income (loss) before income taxes (4,238,091 ) (2,786,247 ) (509,349 ) (921,070 ) Income taxes - Net income (loss) $ (4,238,091 ) $ (2,786,247 ) $ (509,349 ) $ (921,070 ) Net income (loss) per common share - basic and diluted $ (0.24 ) $ (150.14 ) $ (0.01 ) $ (41.12 ) Weighted average number of common shares outstanding - basic and diluted 17,640,565 18,557 43,060,356 21,913 See notes to consolidated financial statements. -4- Iconic Brands, Inc. and Subsidiary Consolidated Statement of Changes in Stockholders' Equity(Deficiency) (Unaudited) Series A Preferred Stock, Series B Preferred Stock, Common Stock, $0.00001 par value $2.00 stated value $0.00001 par value Additional Paid-in RetainedEarnings Shares Amount Shares Amount Shares Amount Capital (Deficit) Total Balance, December 31, 2008 - $ - - $ - 24,909 $ - $ 1,278,656 $ (8,478,135 ) $ (7,199,479 ) Issuance of stock to management and employees on June 10, 2009 1 1 - - 19,634,112 196 2,063,214 - 2,063,411 Issuance of stock to Danny DeVito and affiliates on June 10,2009 - 2,086,973 21 208,676 - 208,697 Issuance of stock to Noteholders on June 10, 2009 in satisfaction of debt and accrued interest - 4,606,307 46 2,303,108 - 2,303,154 Issuance of stock to Capstone on June 10, 2009 in connection with Termination Agreement - - 916,603 1,833,206 1,000,000 10 499,990 - 2,333,206 Acquisition of Harbrew Imports, Ltd. on June 10, 2009 - 15,158,000 152 (152 ) - - Issuance of stock to Noteholders in July and August 2009 in satisfaction of debt and accrued interest. - 300,110 3 150,644 - 150,647 Sale of Units at $.50 per unit on August 19,2009, less placement costs of $55,000 - 1,000,000 10 444,990 - 445,000 Fair value of warrants included in sale of convertible promissory note in August, 2009 - 82,440 - 82,440 Stock options and warrants compensation expense - 24,336 - 24,336 Net loss - (4,238,091 ) (4,238,091 ) Balance September 30, 2009 1 $ 1 916,603 $ 1,833,206 43,810,411 $ 438 $ 7,055,902 $ (12,716,226 ) $ (3,826,679 ) See notes to consolidated financial statements. -5- Iconic Brands, Inc. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net income (loss) $ (4,238,091 ) (2,786,247 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 1,538 700 Amortization of debt discounts charged to interest expense 268,125 64,440 Stock-based compensation 2,474,965 546,004 Changes in operating assets and liabilities: Accounts receivable, net 383,197 371,483 Inventories 233,084 588,417 Prepaid expenses and other current assets 6,665 (130,199 ) Restricted cash and cash equivalents 25,000 - Negative bank account balance - 57,627 Accounts payable (117,590 ) (144,070 ) Accrued expenses and other current liabilities 610,969 428,003 Net cash provided by (used in) operating activities (352,138 ) (1,003,842 ) Cash flows from investing activities: Property, plant and equipment additions (5,150 ) - Cash flows from financing activities: Increases in debt, net 310,000 1,366,540 Repayment of debt (332,807 ) (404,851 ) Sale of Units of common stock and warrants, net of placement costs 445,000 - Net cash provided by (used in) financing activities 422,193 961,689 Increase (decrease) in cash and cash equivalents 64,905 (42,153 ) Cash and cash equivalents, beginning of period 10,970 43,664 Cash and cash equivalents, end of period $ 75,875 $ 1,511 Supplemental disclosures of cash flow information: Interest paid $ 248,470 $ 577,486 Income taxes paid $ - $ - Non-cash financing activities: Shares of common stock issued to noteholders in satisfaction of debt and accrued interest $ 2,453,801 $ - Securities issued to Capstone in connection with Termination Agreement and satisfaction of debt: Unsecured promissory note $ 500,000 $ - Series B preferred stock 1,833,205 - Common stock 500,000 - Total $ 2,833,205 $ - See notes to consolidated financial statements. -6- Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements September 30, 2009 (Unaudited) 1.
